768 N.W.2d 325 (2009)
Doris PERNELL, Plaintiff-Appellee,
v.
ALLLSTATE INSURANCE COMPANY, Defendant-Appellant, and
QBE Insurance Corporation and IPA Insurance Program Administrators, L.L.C., Defendants.
Docket Nos. 138417, 138418. COA Nos. 279825, 279837.
Supreme Court of Michigan.
July 31, 2009.

Order
On order of the Court, the application for leave to appeal the December 2, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J. (dissenting).
I would grant leave to appeal to consider whether the Court of Appeals properly extended Darnell v. Auto-Owners Ins. Co., 142 Mich.App. 1, 369 N.W.2d 243 (1985), to hold defendant liable for plaintiff's personal protection insurance benefits after defendant began paying those benefits, but then ceased after determining that another insurer had priority. Because Darnell, supra at 12, 369 N.W.2d 243, considered a priority dispute in the context of determining liability for attorney fees pursuant to MCL 500.3148, I question its relevance in determining liability for actual benefits.